                    IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF HAWAI‘I


HARDY K. AH PUCK, JR.,                             Case No. 19-cv-00120-DKW-RLP

               Plaintiff,                          ORDER DENYING WITHOUT
                                                   PREJUDICE APPLICATION TO
                                                   PROCEED WITHOUT
       v.                                          PREPAYMENT OF FEES OR
                                                   COSTS 1
STATE OF HAWAI‘I,

               Defendant.



       On March 7, 2019, the Clerk’s Office received a letter from Hardy K. Ah

Puck, Jr. Dkt. No. 1. In the letter, Ah Puck, arguably, seeks to initiate a civil

proceeding. Against whom and why are not obvious. In any event, to the extent

Ah Puck intended to initiate a new civil proceeding, as with any such litigant, he was

required to pay the civil filing fees or file an application to proceed in forma

pauperis. Having done neither, Ah Puck was instructed to do so. Dkt. No. 3.

       On March 21, 2019, Ah Puck filed an application to proceed in forma

pauperis (“IFP Application”). Dkt. No. 5. In the IFP Application, Ah Puck has

named the State of Hawai‘i as a defendant, which, perhaps, clarifies at least one


1
 Pursuant to Local Rule 7.2(d), the Court finds this matter suitable for disposition without a
hearing.
mystery in this potential case. Unfortunately, the IFP Application does not clarify

matters important to the application’s underlying purpose–namely, whether Ah

Puck has sufficient income to pay the civil filing fees.

       “[A] plaintiff seeking IFP status must allege poverty with some particularity,

definiteness and certainty.” Escobedo v. Applebees, 787 F.3d 1226, 1234 (9th Cir.

2015). While Section 1915(a) does not require a litigant to demonstrate absolute

destitution, Adkins v. E.I. Du Pont de Nemours & Co., 335 U.S. 331, 339 (1948), the

applicant must nonetheless show that he is “unable to pay such fees or give security

therefor,” 28 U.S.C. § 1915(a).

       Here, Ah Puck has failed to do so. In the IFP Application, in response to the

questions about the amount of Ah Puck’s gross pay and take-home pay, respectively,

the application fills in the blanks with the words “allowance”2 and “cash.” The

answers to those questions, though, should be a number, not a description.

Although Ah Puck appears to have more clearly answered other questions in the IFP

Application, because he has failed to provide the amount of income he receives in

the form of wages, the Court cannot ascertain whether he is unable to pay the civil

filing fees. As a result, the IFP Application, Dkt. No. 5, is DENIED without

prejudice.



2
 The Court notes that the word appears to be “allowance,” but the legibility makes it difficult to be
sure.

                                                  2
      To the extent Ah Puck elects to continue with this potential action, he must

file a new application to proceed in forma pauperis. Should he do so, Ah Puck

must provide the dollar amount for his gross pay or wages and his take-home pay or

wages. Ah Puck may have until April 10, 2019 to file a new application to proceed

in forma pauperis. The failure to file a complete and clear application to

proceed in forma pauperis or pay the civil filing fee in full by April 10, 2019 will

result in the dismissal of this action without further consideration of the merits

of any potential claim that may be asserted in the letter discussed above.

      The Clerk of Court is directed to mail Ah Puck a blank Application to Proceed

In District Court Without Prepaying Fees or Costs (AO 240) so that he may comply

with this Order.

      IT IS SO ORDERED.

      Dated: March 28, 2019 at Honolulu, Hawai‘i.




Ah Puck v. State of Hawai‘i, Case No. 19-cv-00120-DKW-RLP; ORDER DENYING
WITHOUT PREJUDICE APPLICATION TO PROCEED WITHOUT PREPAYMENT OF
FEES OR COSTS



                                         3
